DETAILED ACTION
This is an office action on the merits in response to the communication filed on 5/24/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 10, and 16 have been amended.  Claims 1-20 are pending and are considered in this office action.

Response to Arguments/Comments
103 Rejections
The argument is moot in light of a new art and new grounds of rejection due to amended claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10 & 16 are rejected under 35 U.S.C 103 as being obvious over Kennedy (US20170132626A1; hereinafter: “Kennedy”) in view of Kleinman (US10523443B1; hereinafter: “Kleinman”), and further in view of Robinson et al. (US20200106767A1; hereinafter: “Robinson”).
With respect to claim 1, 10 & 16
Kennedy teaches the limitations of:
receiving a request to add a transaction to a blockchain ([0005], the transaction message is associated with an electronic transaction, is formatted based on one or more standards, and includes at least a message type indicator indicative of a type of transaction and a plurality of data elements including at least one or more first data elements configured to store blockchain data and a plurality of additional data elements configured to store transaction data values; [0024], For example, the message type indicator may indicate the transaction message as an authorization request; [0045], The transmitting device 226 may also be configured to transmit 
 in response to determining that the prior transaction is not already stored on the blockchain: 
sending, by a processing device, a first request to a first third-party institution to verify information of the transaction ([0080], the acquiring financial institution 710 may electronically transmit the authorization request to a transaction processing server 712 for processing; [0081],  In step 736, the transaction processing server 712 may perform value-added services for the payment transaction. Value-added services may be services specified by the issuing financial institution 702 that may provide additional value to the issuing financial institution 702 or the consumer 704 in the processing of payment transactions. Value-added services may include, for example, fraud scoring, transaction or account controls, account number mapping, offer redemption, loyalty processing, etc. For instance, when the transaction processing server 712 receives the transaction, a fraud score for the transaction may be calculated based on the data included therein and one or more fraud scoring algorithms and/or engines. In some instances, the transaction processing server 712 may first identify the issuing financial institution 702 associated with the transaction, and then identify any services indicated by the issuing financial institution 702 to be performed.)
in response to sending the first request, receiving a first verification of the information of the transaction from the first third-party institution (see at least [0043]); and
adding, by the processing device, the first verification, in a first verification transaction, to the blockchain (see Abstract, generating a data message, the data message including the blockchain data stored in the first data elements, the identified authentication score, and the 

Kennedy in view of Robinson do not explicitly disclose, but Kleinman teaches:
wherein the transaction identifies a sale of a good or service (see col.4 ln 5-9, Ownership of a physical asset is transferred with a conveyance transaction. This type of transaction can be performed by anyone possessing the physical asset: a distributor, retailer, individual seller, subcontractor, testing service, calibration service, or other supply-chain partner.)
determining that a prior transaction identifying the good or service is not already stored on the blockchain (see col.10 ln 14-17, a transaction input 531 includes a sourcing transaction hash field 541 filled, for example, with all 1s (binary) to signify that the new physical asset is not represented in any previous transactions recorded in the blockchain; see also col.15 ln43-46 The first block in the blockchain has block height 0 and is informally identified as Block 0; the next block in the blockchain has block height 1 and is informally identified as Block 1. )
receiving, by the processing device, an additional request to verify an additional transaction that is associated with the prior transaction; and verifying, by the processing device, the additional transaction based on the additional verification transaction instead of the first verification transaction (col.11 ln1 –ln9, TA's RBI sends 616 the DSA-RFID public key 552 to the blockchain network and requests the most recent transaction of the physical asset. If the blockchain network returns NULL, the physical asset is not represented in any previous transaction in the blockchain and the process continues 617. If the blockchain network returns a transaction, the physical asset is known to the blockchain: the RBI displays 617 “Physical Asset 

Kennedy in view of Kleinman do not explicitly disclose, but Robinson teaches:
determining, by the processing device, that the first third-party institution has become disreputable; in response to determining that the first third-party institution has become disreputable, adding, by the processing device, an additional verification transaction to the blockchain to indicate that the first third-party institution has become disreputable (see [0043-0045]; [0031], where ledger 106 is a blockchain, ledger 106 can store changes to the list of revoked user profiles 118 as transactions. In some embodiments, SP acknowledgements 122 are also stored as transactions in ledger 106. In some embodiments, ledger 106 stores user account status changes as transactions. For example, a user account changing from “active” status to “revoked” status can be considered a transaction. Ledger 106 is discussed in more detail hereinafter with respect to FIGS. 5A and 5B.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy/ Kleinman with the teaching of Robinson as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely 

With respect to claim 10
Kennedy teaches the limitations of:
a memory; and a processing device, operatively coupled to the memory, to (see [0046]): 
receive a request to add a transaction to a blockchain [0005], the transaction message is associated with an electronic transaction, is formatted based on one or more standards, and includes at least a message type indicator indicative of a type of transaction and a plurality of data elements including at least one or more first data elements configured to store blockchain data and a plurality of additional data elements configured to store transaction data values; [0024], For example, the message type indicator may indicate the transaction message as an authorization request; [0045], The transmitting device 226 may also be configured to transmit validation data to a blockchain network 114 and to nodes (e.g., transaction processing devices 108) associated with a blockchain network 114, such as for newly added data records 208.)
in response to determining that the seller information is the same as the buyer information, 
add the transaction to the blockchain (see [0026-0027].)

in response to determining that the seller information is not the same as the buyer information; send a first request to a first third-party institution to verify information of the transaction identifying the sale of the good or service ([0056], The transaction data values may include data values related to the blockchain transaction suitable for use in validating the blockchain transaction, such as a geographic location, transaction amount, consumer data, merchant data, etc. For example, the transaction data values may include a primary account number corresponding to a payer for the blockchain transaction for use in determining likelihood of fraud. In another example, the transaction data values may include a geographic location and may also include a merchant identifier associated with a payee for the blockchain transaction, where the geographic location may be used to identify if the merchant is genuine.; [0080], the acquiring financial institution 710 may electronically transmit the authorization request to a transaction processing server 712 for processing; [0081],  In step 736, the transaction processing server 712 may perform value-added services for the payment transaction. Value-added services may be services specified by the issuing financial institution 702 that may provide additional value to the issuing financial institution 702 or the consumer 704 in the processing of payment transactions. Value-added services may include, for example, fraud scoring, transaction or account controls, account number mapping, offer redemption, loyalty processing, etc. For instance, when the transaction processing server 712 receives the transaction, a fraud score for the transaction may be calculated based on the data included therein and one or more fraud scoring algorithms and/or engines. In some instances, the transaction processing server 712 may first identify the issuing financial institution 702 associated with the transaction, and then identify any services indicated by the issuing financial institution 702 to be performed.)


wherein the transaction identifies a sale of a good or service (see col.4 ln 5-9, Ownership of a physical asset is transferred with a conveyance transaction. This type of transaction can be performed by anyone possessing the physical asset: a distributor, retailer, individual seller, subcontractor, testing service, calibration service, or other supply-chain partner.)
determine that a prior transaction identifying the sale of the good or service is already stored on the blockchain (col.11 ln1 –ln9, TA's RBI sends 616 the DSA-RFID public key 552 to the blockchain network and requests the most recent transaction of the physical asset. If the blockchain network returns NULL, the physical asset is not represented in any previous transaction in the blockchain and the process continues 617. If the blockchain network returns a transaction, the physical asset is known to the blockchain: the RBI displays 617 “Physical Asset Already Registered” and the process terminates)
in response to determining that the prior transaction is already stored on the blockchain: 
determine whether seller information of the transaction is the same as buyer information of the prior transaction  (col.4 ln18-24, Each subsequent conveyance transaction is linked to the physical asset's previous conveyance transaction. Every full node maintains an index of the latest transaction for each physical asset. The complete provenance of a physical asset is explored by “walking back” through its linked transactions to its registration transaction; see col.4 ln 5-9, Ownership of a physical asset is transferred with a conveyance transaction. This type of transaction can be performed by anyone possessing the physical asset: a distributor, retailer, individual seller, subcontractor, testing service, calibration service, or other supply-chain partner.);
receiving, by the processing device, an additional request to verify an additional transaction that is associated with the prior transaction; and verifying, by the processing device, the additional transaction based on the additional verification transaction instead of the first verification transaction (col.11 ln1 –ln9, TA's RBI sends 616 the DSA-RFID public key 552 to the blockchain network and requests the most recent transaction of the physical asset. If the blockchain network returns NULL, the physical asset is not represented in any previous transaction in the blockchain and the process continues 617. If the blockchain network returns a transaction, the physical asset is known to the blockchain: the RBI displays 617 “Physical Asset Already Registered” and the process terminates; see also col.4 ln17-ln24, A physical asset's first conveyance transaction is linked to its registration transaction. Each subsequent conveyance transaction is linked to the physical asset's previous conveyance transaction. Every full node maintains an index of the latest transaction for each physical asset. The complete provenance of a physical asset is explored by “walking back” through its linked transactions to its registration transaction.)

Kennedy in view of Kleinman do not explicitly disclose, but Robinson teaches:
determining, by the processing device, that the first third-party institution has become disreputable; in response to determining that the first third-party institution has become disreputable, adding, by the processing device, an additional verification transaction to the blockchain to indicate that the first third-party institution has become disreputable (see [0043-0045]; [0031], where ledger 106 is a blockchain, ledger 106 can store changes to the list of revoked user profiles 118 as transactions. In some embodiments, SP acknowledgements 122 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy/ Kleinman with the teaching of Robinson as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve security by verifying with a third-party verification party before adding the transaction to the blockchain. 

Claims 2, 6, 17 & 18 are rejected under 35 U.S.C 103 as being obvious over Kennedy (US20170132626A1; hereinafter: “Kennedy”) in view of Kleinman (US10523443B1; hereinafter: “Kleinman”) in view of Robinson et al. (US20200106767A1; hereinafter: “Robinson”), and further in view of Leggette et al. (US20140020082A1; hereinafter: “Leggette”).
With respect to claim 2 & 17
The combination of Kennedy, Kleinman and Robinson teaches the limitation of claim 1 & 16 respectively.  The combination does not explicitly disclose, but Leggette teaches: determining whether the first third-party institution is a trusted institution; in response to determining that the first third-party institution is not a trusted institution:  sending a second request to a second third-party institution to verify information of the transaction; receiving a second verification of the information of the transaction from the third-party institution ([0086], A system performance improvement may be provided by associating two or more certificate authorities with one realm when a first certificate authority is phased out of service in favor of a second certificate authority. For example, the second certificate authority is considered as a trusted certificate authority when it is associated with a common realm of the first certificate authority, wherein the first certificate authority is a predetermined trusted certificate authority; see also [0101] on how it explains the “receiving a second verification of the…. from the third-party institution.); 

Kennedy further teaches:
adding the second verification, in a second verification transaction, to the blockchain; in response to receiving the second verification, adding the transaction to the blockchain ([0032] of Kennedy, Methods and systems discussed herein enable the processing server 102 to provide additional validation of electronic payment transactions via the use of a private, trusted blockchain, as well as additional validation of blockchain transactions via the use of transaction messages electronically transmitted in a trusted payment network. The processing server 102 may therefore provide for enhanced validation of both electronic payment transactions and blockchain transactions, resulting in higher security for both types of transactions and decreased fraud, while protecting and maintaining a high level of consumer privacy; [0040], The processing server 102 may also include an updating module 218. …..the updating module 218 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy/Kleinman/Robinson with the teaching of Leggette as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve security by using a second third-party institution when the first third-party institution can no longer be trusted.


Claim 3 is rejected under 35 U.S.C 103 as being obvious over Kennedy (US20170132626A1; hereinafter: “Kennedy”) in view of Kleinman (US10523443B1; hereinafter: Kleinman) in view of Robinson et al. (US20200106767A1; hereinafter: “Robinson”) in view of Leggette et al. (US20140020082A1; hereinafter: “Leggette”), and further in view of Shakeri (US10506104B1; hereinafter: “Shakeri”).
With respect to claim 3
The combination of Kennedy, Kleinman, Robinson and Leggette teaches the limitation of claim 2.  The combination does not explicitly disclose, but Shakeri teaches:
determining whether the first third-party institution is a trusted institution comprises at least one of: determining that a recent signed transaction from a second third-party institution verifies that the first third-party institution can be trusted; determining that a chain of verification transactions already on the blockchain verifies that the second third-party institution can be trusted; and 
determining that the chain of verification transactions includes an institution that is on a list of trusted institutions verified by a plurality of blockchain peers; or determining that the first third-party institution is on the list of trusted institutions verified by the plurality of blockchain peers (see col.3 ln27-ln46, an unidentified party U may be identified as trustworthy based on a series of events involving the communication of a trusted party T with a block chain system 140. In one example scenario, call receiving party E may trust U by way of authenticating the identity of U based on an endorsement by a trusted party T, as provided in further detail herein.  The verification and authentication processes, in accordance with one aspect, may be automated in a secure environment such that the processes involving the identification and endorsement of E may be implemented using asymmetric cryptography, for example. Desirably, identity of E may be represented by a public key and the endorsement may be in the form of a digital signature applied to the public key. Data related to identities and endorsements may be managed by blockchain system 140, which may be a set of consecutively linked and verifiable digital records shared in the form of an immutable ledger. In certain embodiments, additional functionalities may be implemented to verify the signature or prepare the endorsement.)


Claims 6 & 18 are rejected under 35 U.S.C 103 as being obvious over Kennedy (US20170132626A1; hereinafter: “Kennedy”) in view of Kleinman (US10523443B1; hereinafter: Kleinman) in view of Robinson et al. (US20200106767A1; hereinafter: “Robinson”), and further in view of in view of DASSENNO (US20190354723A1: hereinafter: “DASSENNO”).
With respect to claim 6 & 18
The combination of Kennedy, Kleinman and Robinson teaches the limitation of claim 1 & 16 respectively.   The combination does not explicitly disclose, but DASSENNO teaches: determining that the first third-party institution is a trusted institution ([0062], an evaluation value signal is received from a source entity, such as the evaluation signal 302 from client/server 120A in FIG. 3A. At 404, a trusted source data blockchain, such as trusted source blockchain 140 in FIG. 1, trusted source blockchain 200 in FIG. 2A or trusted source blockchain 250 in FIG. 2B, is searched to determine whether there is an entry identifying the source entity as a trusted source.)

Kennedy further teaches: in response to receiving the first verification, adding the transaction to the blockchain ([0032], Methods and systems discussed herein enable the processing server 102 to provide additional validation of electronic payment transactions via the use of a private, trusted blockchain, as well as additional validation of blockchain transactions via the use of transaction messages electronically transmitted in a trusted payment network. The processing server 102 may therefore provide for enhanced validation of both electronic payment transactions and blockchain transactions, resulting in higher security for both types of transactions and decreased fraud, while protecting and maintaining a high level of consumer privacy; [0040], The processing server 102 may also include an updating module 218. …..the updating module 218 may execute a query to update the blockchain 206 by adding one a data record 208 corresponding to a new blockchain transaction for which blockchain data is received (e.g., in a transaction message received by the receiving device 202); see also [0042].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kleinman/ Kennedy/Robinson with the teaching of DASSENNO as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve security by verifying whether the third-party institution is a trusted source.


With respect to claim 4
The combination of Kennedy, Kleinman and Robinson teaches the limitation of claim 1.  Kennedy further teaches:
adding the second verification, in a second verification transaction, to the blockchain (see Abstract, generating a data message, the data message including the blockchain data stored in the first data elements, the identified authentication score, and the identified verification score; and electronically transmitting the generated data message to a blockchain network; see at least [0069]) ; and
in response to receiving the second verification, adding the transaction to the blockchain  ([0032], Methods and systems discussed herein enable the processing server 102 to provide additional validation of electronic payment transactions via the use of a private, trusted blockchain, as well as additional validation of blockchain transactions via the use of transaction messages electronically transmitted in a trusted payment network. The processing server 102 may therefore provide for enhanced validation of both electronic payment transactions and blockchain transactions, resulting in higher security for both types of transactions and decreased fraud, while protecting and maintaining a high level of consumer privacy; [0040], The processing server 102 may also include an updating module 218. …..the updating module 218 may execute a query to update the blockchain 206 by adding one a data record 208 

The combination does not explicitly disclose, but Shakeri teaches:
determining that the first third-party institution has not been verified on the blockchain; sending a second request to a second third-party institution to verify the first third-party institution; receiving a second verification of the first third-party institution from the second third-party institution; 
 (see col.1 ln 51- ln60, a second digital identity associated with the second entity may be written to a second data block in the immutable chain of blocks, in response to determining that the second entity is unrecognizable as a trusted entity. The first entity may be configured to receive a request to verify whether the second entity is trustworthy.  The first entity verifying trustworthiness of the second entity by way of endorsing the second digital entity written to the second data block. The endorsing may comprise digitally signing the second digital identity with a private key of the first digital entity; see also col.4 ln 21-32, blockchain system 140 may be utilized as an intermediary data management resource to, for example, store information about identity of parties and provide the stored identity information (e.g., a public key) to a trusted authority T that is configured to authenticate the identity of U. The authentication may be performed by T, by issuing a certificate of authority (e.g., by generating a digital signature or certificate using U's public key, and further signing U's public key with T's private key), which is preserved in blockchain system 140. The digital signature may be verified by E, using the public key of T, as provided in further detail herein.)


With respect to claim 8
The combination of Kennedy, Kleinman and Robinson teaches the limitation of claim 1.  The combination does not explicitly disclose, but Shakeri teaches: the first verification comprises a unique digital signature of the first third-party institution (see Summary, The first entity verifying trustworthiness of the second entity by way of endorsing the second digital entity written to the second data block. The endorsing may comprise digitally signing the second digital identity with a private key of the first digital entity.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy/Kleinman/Robinson with the teaching of Shakeri as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation 

Claim 5 is rejected under 35 U.S.C 103 as being obvious over Kennedy (US20170132626A1; hereinafter: “Kennedy”) in view of Kleinman (US10523443B1; hereinafter: Kleinman) in view of Robinson et al. (US20200106767A1; hereinafter: “Robinson”), and further in view of Struttmann et al. (US10193696B2; hereinafter: “Struttmann”).
With respect to claim 5
The combination of Kennedy, Kleinman and Robinson teaches the limitation of claim 1.  The combination does not explicitly disclose, but Struttmann teaches: the first verification and the second verification represent a directed path in a larger directed graph of verification transactions on the blockchain (see claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy/Kleinman/Robinson with the teaching of Struttmann as they relate to a system/method of managing decentralized records.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to distribute records across one or more decentralized blockchain network.


With respect to claim 7 & 19
The combination of Kleinman, Kennedy, Robinson and DASSENNO teaches the limitation of claim 6 & 18 respectively.  The combination does not explicitly disclose, but Peffers teaches: compressing the transaction before adding the transaction to the blockchain ([0091], Optimized libraries may accelerate (e.g., Merkle tree) hashing and (e.g., ECDSA) signing, and dedicated accelerator(s) 1206 may compress and decompress data which may be stored directly on chain or hashed and stored off chain with an on chain signature. Instructions (e.g., secure enclave instructions) may be executed by the core(s) to provide an isolated execution environment for secure or private transactions, which may include a private side ledger.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy/Kleinman/Robinson/DASSENNO with the teaching of Peffers as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve security by compressing the transaction before adding it to the blockchain.

Claims 9 & 11 are rejected under 35 U.S.C 103 as being obvious over Kennedy (US20170132626A1; hereinafter: “Kennedy”) in view of Kleinman (US10523443B1; hereinafter: Kleinman) in view of Robinson et al. (US20200106767A1; hereinafter: “Robinson”), and further in view of NAGLA et al. (US20180018723A1; hereinafter: “NAGLA”).
With respect to claim 9
The combination of Kleinman, Kennedy, and Robinson teaches the limitation of claim 1.  The combination does not explicitly disclose, but NAGLA teaches: identifying a recent transaction on the blockchain in which the commodity that was sold is the same commodity that is being sold in the new transaction; identifying a buyer identified in the recent transaction; determining that the buyer of the recent transaction is not the same as the seller of the transaction; sending a second request to a second third-party institution to construct any missing transactions that occurred after the recent transaction and before the transaction; receiving the missing transactions from the second third-party institution; 
adding the missing transactions to the blockchain; and adding the new transaction to the blockchain after adding the missing transactions ([0108], Information in the blockchain for the vehicle record may need to be updated, such as for example due to errors entering vehicle information, or conflicts in information between authorized parties. In some embodiments, the platform provides a correction mechanism for correcting information in the blockchain for the vehicle record. If an authorized entity 102, 104, 106, 108, 110, and 112 wishes to correct information in a block that the authorized entity 102, 104, 106, 108, 110, and 112 created, it may create a modification block, which references the prior block and indicates what data .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of NAGLA with the teaching of Kleinman/Kennedy/Robinson as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve security by verifying with a third-party verification party before adding the transaction to the blockchain. 

With respect to claim 11
The combination of Kleinman, Kennedy, and Robinson teaches the limitation of claim 10.  Kennedy further teaches: in response to determining that the seller information is not the same as the buyer information, the processing device is further to: receive a first verification of the information of the transaction from the first third-party institution (see at least [0043]); and
add the first verification, in a first verification transaction, to the blockchain (see at least [0069]).

Claim 12 is rejected under 35 U.S.C 103 as being obvious over Kennedy (US20170132626A1; hereinafter: “Kennedy”) in view of Kleinman (US10523443B1; hereinafter: Kleinman) in view of Robinson et al. (US20200106767A1; hereinafter: “Robinson”) in view of DASSENNO (US20190354723A1: hereinafter: “DASSENNO”), and further in view of Shakeri (US10506104B1; hereinafter: “Shakeri”).
With respect to claim 12
The combination of Kleinman, Kennedy, and Robinson teaches the limitation of claim 11.  Kennedy further teaches: in response to receiving the second verification, adding the transaction to the blockchain ([0032], Methods and systems discussed herein enable the processing server 102 to provide additional validation of electronic payment transactions via the use of a private, trusted blockchain, as well as additional validation of blockchain transactions via the use of transaction messages electronically transmitted in a trusted payment network. The processing server 102 may therefore provide for enhanced validation of both electronic payment transactions and blockchain transactions, resulting in higher security for both types of transactions and decreased fraud, while protecting and maintaining a high level of consumer privacy; [0040], The processing server 102 may also include an updating 

The combination does not explicitly disclose, but DASSENNO teaches: determining that the first third-party institution is a trusted institution ([0062], an evaluation value signal is received from a source entity, such as the evaluation signal 302 from client/server 120A in FIG. 3A. At 404, a trusted source data blockchain, such as trusted source blockchain 140 in FIG. 1, trusted source blockchain 200 in FIG. 2A or trusted source blockchain 250 in FIG. 2B, is searched to determine whether there is an entry identifying the source entity as a trusted source.)

The combination does not explicitly disclose, but Shakeri teaches:
in response to determining that the first third-party institution is not a trusted institution: 
sending a second request to a second third-party institution to verify information of the transaction; 
receiving a second verification of the information of the transaction from the third-party institution; adding the second verification, in a second verification transaction, to the blockchain (see col.1 ln 51- ln60, a second digital identity associated with the second entity may be written to a second data block in the immutable chain of blocks, in response to determining that the second entity is unrecognizable as a trusted entity. The first entity may be configured to receive a request to verify whether the second entity is trustworthy.  The first entity verifying 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy/ Kleinman /Robinson with the teaching of Shakeri/ DASSENNO as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve security by having a second third-party institution verify the transaction before adding to the blockchain.

Claim 13 is rejected under 35 U.S.C 103 as being obvious over Kennedy (US20170132626A1; hereinafter: “Kennedy”) in view of Kleinman (US10523443B1; hereinafter: Kleinman) in view of 
With respect to claim 13
The combination of Kleinman, Kennedy and Robinson teaches the limitation of claim 11.  Kennedy further teaches: in response to receiving the first verification, add the transaction to the blockchain ([0032] of Kennedy, Methods and systems discussed herein enable the processing server 102 to provide additional validation of electronic payment transactions via the use of a private, trusted blockchain, as well as additional validation of blockchain transactions via the use of transaction messages electronically transmitted in a trusted payment network. The processing server 102 may therefore provide for enhanced validation of both electronic payment transactions and blockchain transactions, resulting in higher security for both types of transactions and decreased fraud, while protecting and maintaining a high level of consumer privacy; [0040], The processing server 102 may also include an updating module 218. …..the updating module 218 may execute a query to update the blockchain 206 by adding one a data record 208 corresponding to a new blockchain transaction for which blockchain data is received (e.g., in a transaction message received by the receiving device 202); see also [0042].)

The combination does not explicitly disclose, but DASSENNO teaches:
determine that the first third-party institution is a trusted institution ([0062], an evaluation value signal is received from a source entity, such as the evaluation signal 302 from client/server 120A in FIG. 3A. At 404, a trusted source data blockchain, such as trusted source 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy/ Kleinman /Robinson with the teaching of DASSENNO as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve security by having a second third-party institution verify the transaction before adding to the blockchain.

Claim 14 is rejected under 35 U.S.C 103 as being obvious over Kennedy (US20170132626A1; hereinafter: “Kennedy”) in view of Kleinman (US10523443B1; hereinafter: Kleinman) in view of Robinson et al. (US20200106767A1; hereinafter: “Robinson”) in view of DASSENNO (US20190354723A1: hereinafter: “DASSENNO”) in view of NAGLA et al. (US20180018723A1; hereinafter: “NAGLA”).
With respect to claim 14
The combination of Kleinman, Kennedy, Robinson and DASSENNO teaches the limitation of claim 13.  The combination does not explicitly disclose, but NAGLA teaches: add a missing transaction to the blockchain in response to a determination that the web of trust is incomplete ([0109], The update history of that information can then be viewed, if it is not 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy/ Kleinman /Robinson/ DASSENNO with the teaching of NAGLA as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve security by adding a missing transaction to the blockchain.

Claim 15 is rejected under 35 U.S.C 103 as being obvious over Kennedy (US20170132626A1; hereinafter: “Kennedy”) in view of Kleinman (US10523443B1; hereinafter: Kleinman) in view of Robinson et al. (US20200106767A1; hereinafter: “Robinson”), and further in view of Shakeri (US10506104B1; hereinafter: “Shakeri”).
With respect to claim 15
the first verification comprises a unique digital signature of the first third-party institution (see Summary, The first entity verifying trustworthiness of the second entity by way of endorsing the second digital entity written to the second data block. The endorsing may comprise digitally signing the second digital identity with a private key of the first digital entity.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy/ Kleinman /Robinson with the teaching of Shakeri as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve security by including a signature of the first third-party institution.

Claim 20 is rejected under 35 U.S.C 103 as being obvious over Kennedy (US20170132626A1; hereinafter: “Kennedy”) in view of Kleinman (US10523443B1; hereinafter: Kleinman) in view of Robinson et al. (US20200106767A1; hereinafter: “Robinson”), and further in view of NAGLA et al. (US20180018723A1; hereinafter: “NAGLA”).
With respect to claim 20
The combination of Kleinman, Kennedy, and  Robinson teaches the limitation of claim 16.  The combination does not explicitly disclose, but NAGLA teaches: add a missing transaction to the blockchain in response to a determination that the web of trust is incomplete ([0109], The update history of that information can then be viewed, if it is not shown already in the initial view. In the case of a conflict between information (e.g. insurance company and collision centre both updating information about the same accident but the information does not match), notifications may be sent to both parties. The notifications can highlight discrepancies, …….. Once the conflict is resolved, a new block may be written to the blockchain for the vehicle record with information for the resolution. The resolution may be a correction of previously entered information on another block as well. The interface unit 310 can generate a form with standardized data entry fields to allow for these automated conflict checks when entering new blocks to the vehicle record.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy/ Kleinman /Robinson with the teaching of NAGLA as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve security by adding a missing transaction to the blockchain.

Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP § 706.07(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 




/YIN CHOI/           Examiner, Art Unit 3685                                                                                                                                                           	11/17/2021


/NEHA PATEL/             Supervisory Patent Examiner, Art Unit 3685